Citation Nr: 0109449	
Decision Date: 03/30/01    Archive Date: 04/03/01	

DOCKET NO.  96-40 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for deep vein thrombosis of the left leg, prior to 
August 22, 2000.  

2.  Entitlement to a disability rating in excess of 20 
percent for deep vein thrombosis of the left leg, since 
August 22, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1986 to January 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in St. Paul, 
Minnesota.  

Pursuant to a decision by the hearing officer in July 1994, 
the RO continued a 30 percent rating for deep vein thrombosis 
of the right leg, and a 10 percent rating for deep vein 
thrombosis of the left leg with hematoma of the left calf.  
In December 1995, the veteran reopened his claim reporting 
that he had been hospitalized that month by the VA.  After 
the RO confirmed the 10 percent disability rating for left 
leg disability in April 1996, the veteran filed a notice of 
disagreement with the decision.  He was furnished a statement 
of the case in May 1996 to which he responded with a 
substantive appeal on the issue of his entitlement to a 
rating in excess of 10 percent for left leg disability.  
After March 1997 rating decisions confirming the disability 
evaluation, the veteran submitted VA Form 9 arguing that the 
rating for the left leg should be raised to 30 percent, the 
same as the right leg.  By a rating decision of September 
2000, the RO increased the rating for left leg disability 
from 10 to 20 percent, effective August 22, 2000.  

In August 2000, the veteran withdrew his request for a 
personal hearing regarding his entitlement to a higher 
disability evaluation.  Inasmuch as the hearing request has 
been withdrawn, the Board is now able to proceed with its 
consideration of the appeal.  38 C.F.R. § 20.704 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Prior to August 22, 2000, the veteran's service-connected 
left leg disability was manifested by subjective complaints 
of pain, without objective evidence of edema or cyanosis.  

3.  Since August 22, 2000, the veteran's service-connected 
left leg disability has been manifested by subjective 
complaints of continuous pain, without objective evidence of 
edema or cyanosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for deep vein thrombosis of the left leg, for the 
period prior to August 22, 2000, have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 (2000).  

2.  The criteria for a current rating in excess of 20 percent 
for deep vein thrombosis of the left leg, from August 22, 
2000, have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran has not alleged 
that any records of probative value that may be obtained, and 
which have not been sought or already associated with his 
claims folder, are available.  His complete VA treatment 
records have been obtained, and he has been afforded multiple 
VA examinations pertinent to the issues presented.  The Board 
accordingly finds that all relevant facts have been properly 
developed, that VA has no further duty to assist him in 
developing facts pertinent to his claims, and that his 
application for benefits is complete.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.103(a) (2000).  

I.  Factual Background

Service connection for deep vein thrombosis, both legs, with 
hematoma of the left calf has been in effect since January 
1990.  The veteran argues that he has persistent pain and 
swelling in the left lower extremity which warrants a 30 
percent disability rating because the level of disability is 
markedly increased by standing or walking over 15 minutes and 
sitting or driving for more than 30 minutes; is not readily 
relieved by recumbency or elevation; and is never is 
completely relieved even overnight after bed rest.  He 
further argues that the cause of the deep venous thrombosis 
remains unknown, and that finding the cause of the deep 
venous thrombosis should be determined to assist him.  

When the veteran was examined by the Department of Veterans 
Affairs (VA) in July 1993, it was noted that he had no 
private physician.  He complained of constant generalized 
pain bilaterally from the knees to the ankles since June 
1990.  The veteran was on no medication.  Although he 
reported swelling of the lower extremities, it was not found 
during the examination.  The diagnosis was deep vein 
thrombosis and hematoma of the lower extremities, not found 
on current examination.  

Private nursing notes dated in November 1993 reflect that, 
although the veteran had a history of deep vein thrombosis, 
there was no pain, redness or swelling in the calf at the 
time of the examination.  When the veteran's lower 
extremities were evaluated by Gilbert Westreich, M.D., in 
February 1994, no abnormal findings were demonstrated.  Also 
in February 1994, Jeannette S. Risdahl, M.D., reported that 
the veteran was evaluated for symptoms of chronic venous 
insufficiency.  On physical examination, the lower 
extremities showed mild lower extremity swelling, greater on 
the right than the left, extending up to the knee.  It was 
opined that reconsideration of the veteran's disability 
status should be pursued, especially given his prominent 
painful symptoms brought on by a static position, either 
standing or sitting, which was required for a significant 
number of employment situations.  

During a hearing at the RO in April 1994, he testified that 
he had persistent swelling of the lower extremities which 
never subsided.  

The veteran was hospitalized by the VA for seven days 
beginning on December 20, 1995 for management of his left 
lower extremity deep venous thrombosis.  He related that his 
pain had never gone away after his initial treatment with 
Coumadin.  Usually the pain was greater on the right side 
than the left.  Four days prior to admission, the veteran 
developed severe pain in the left leg just behind the knee.  
He denied any swelling, erythematous change over the left 
leg, fever, chills or sweating.  The pain persisted when he 
was walking, standing or sitting.  Only raising his leg 
relieved the pain.  Review of systems was otherwise 
unremarkable. Physical examination revealed no edema or 
cyanosis of the left lower extremity.  There was mild local 
tenderness over the left midcalf.  There were no erythematous 
changes or swelling.  There was a positive Homans' sign.  The 
pulses were two plus all over.  A Doppler study of the left 
lower extremity revealed evidence of acute deep vein 
thrombosis located within the popliteal vein traveling 
proximal to the distal femoral veins.  The veteran was 
started on Coumadin and discharged on that medication in good 
condition.  His prognosis was fair with no restrictions 
regarding physical activity.  The pertinent diagnosis was 
deep venous thrombosis of the left lower extremity.

When the veteran was examined by the VA in September 1996, 
his chief complaint was of increased pain in the left lower 
extremity, which was markedly increased by standing, walking 
over 15 minutes, or sitting without elevating the legs for 
over 30 minutes, and which was never completely relieved by 
elevation, recumbency or even overnight bed rest.  The pain 
was generally cumulative throughout the day.  The examiner 
noted that in 1995 the veteran had developed a spontaneous 
deep venous thrombosis of the left leg and was evaluated at 
the Minneapolis VA Medical Center.  He had had extensive 
studies and was told that he had a defective Leiden Factor.  
It was the examiner's understanding that this represented a 
protein C deficiency which predisposes to deep venous 
thrombosis.  The veteran had pain in his left leg and right 
leg, especially the left leg with dependency, standing on it 
for prolonged periods of time, etc., but he had had no 
swelling, change, or edema, ulceration, etc.  Observing the 
veteran walk down the hall, each calf was symmetrical.  There 
was no edema.  Pedal pulses were intact.  There was no 
cyanosis, ulceration or pigmentation.  The right calf 
measured 43 centimeters, and the left calf measured 43.5 
centimeters.  There was a tiny, less than 5 millimeter, varix 
on the right posterior calf and an even smaller varix on the 
left posterior calf.  On palpation of the left calf, there 
was subjective deep tenderness.  No cord was palpable.  The 
assessments were presumptive protein C deficiency with Leiden 
Factor by history, verified by appropriate studies, and 
recurrent deep venous thrombosis, each leg, left leg calf 
thrombosis, 1995, currently on anticoagulation therapy.  The 
examiner reiterated that the veteran has underlying 
coagulopathy which predisposes him to recurrent deep venous 
thrombosis.  

In July 1997, a staff physician of the hematology service at 
the Minneapolis VA Medical Center reported that the veteran 
was a patient in the clinic; that he had been diagnosed with 
a hypercoagulation disorder (Factor V Leiden) which wa a 
genetic disorder leading to a predisposition to blood clots; 
that he was currently on the blood thinner Warfarin; that he 
would, in all likelihood, be required to stay on this for the 
remainder of his life; and that because of this, he was 
unable to work in jobs that put him at risk for excessive 
bleeding or trauma.  Reportedly, both legs had some pain in 
them after prolonged standing or walking (post-phlebitic 
syndrome), which was described as a chronic condition that 
would limit his ability to stand or sit in one place for long 
periods of time.  

When the veteran was examined by the VA in April 1999, his 
medical treatment file and his claim folder were reviewed.  
The veteran stated that he had had problems with standing, 
even if he stood for just a short time; that he has severe 
pain in the lower leg; that sitting with his feet on the 
floor also causes pain; and that he was taking Coumadin.  If 
he stood for five minutes, he has to sit down for at least as 
long as he was standing to obtain even slight relief, and he 
never has full relief.  The left leg pain was equal to his 
right leg pain.  At home, the veteran normally sat in a 
recliner with his legs above his heart.  Due to the limited 
time he was able to be on his feet, he had had to reorder and 
reduce his social and career activities.  He was currently 
doing a desk job.  He had pain after eight hours of work.  
When the pain became unbearable, he extended his feet.  The 
more he stood, the worse the pain was.  It ranged from a dull 
ache to a deep burn.  Subsequently, the veteran had to sit 
for a longer period of time with his legs elevated to get 
even a little relief.  He was not smoking and did not use any 
alcohol. 

On the examination he walked with a slight right limp.  His 
weight was 265 pounds.  The lower extremities showed no 
venous cords, no significant local swelling, and no redness 
or tenderness.  There were no varicose veins visible or 
palpable.  There were no masses palpable in the lower 
extremities.  There was minimal brawny discoloration of both 
lower extremities distal to the distal tibial areas.  The 
examiner noted that the veteran had been treated for left 
lower extremity deep venous thrombosis in December 1995; that 
ultrasound in March 1996 indicated right lower extremity deep 
venous thrombosis with incompetent venous valves in the 
medial right ankle area; and that the veteran continued to 
have lower extremity bilateral pain which was likely to be 
related to the old problems with venous thrombosis in the 
lower extremities.  However, he found that there was no 
evidence at the present time that the veteran had currently 
existing venous thrombosis.  

The veteran underwent a rating examination by the VA for deep 
venous thrombosis with hematoma of the left calf in August 
2000.  In December 1996 and January 1997 (sic), he had been 
hospitalized at the Minneapolis VA Medical Center with left 
leg deep vein thrombosis.  At that time, coagulation studies 
showed a Leiden Factor deficiency.  He had been on 
anticoagulants ever since.  He wore support hose for a year 
or so but reportedly this aggravated his problem and he 
presently was not wearing any support.  He described pain in 
each calf.  The examiner considered the criteria set forth in 
DeLuca and noted that the veteran has pain at rest and pain 
in each calf which increased when he stood for more than 10 
minutes.  As a result, he had not had certain job 
opportunities open up to him, or could not tolerate certain 
job opportunities.  He was able to sit about half an hour or 
so and then he had to get up because of leg discomfort.  His 
present job was office work, and he had not lost work because 
of this problem.  Sometimes activity would relieve the 
distress, but standing for prolonged periods of time was 
certainly an aggravating factor.  

The examiner commented that the degree of loss of range of 
motion could not be quantitated.  There were faint, mottled, 
brownish stasis changes over each lower leg, on each ankle, 
with the right more so than the left.  There were clusters of 
tiny spider varicosities.  There was a faint 0.5-centimeter 
varicosity in the right calf.  Measurement of each calf was 
42 centimeters in circumference.  Pedal pulses were palpable 
as were the popliteal pulses.  Vibration sense, position 
sense and temperature were well preserved in the lower 
extremities.  Straight leg raising was to 90 degrees with 
normal range of motion of the hips and knees.  The veteran 
was able to walk on his toes and heels.  His gait was normal.  
There was normal muscle bulk and tone.  No edema was present.  
There were impressions of Leiden Factor deficiency with 
recurrent vein thrombosis, spontaneous hematoma, left 
gastroc, presumably secondary to coagulation factor deficit; 
and mild venous insufficiency with stasis changes each leg.  
The examiner opined that the veteran's symptomatology had 
progressed over the years and indeed the DeLuca criteria did 
apply.  The disability was deemed to limit the veteran's 
employment opportunities.  

II.  Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's service-connected disability, the veteran's medical 
history and current clinical manifestations have been 
reviewed in the context of all applicable regulations.  
Specifically, the extent to which the veteran's disability 
causes pain, weakness and limitation of function has been 
considered.  See DeLuca v. Brown, 6 Vet. App. 321 (1993), as 
specifically referenced by VA's examiner in August 2000.  

It is the judgment of the Board that the veteran's service 
connected disability, both before and after August 22, 2000, 
can most appropriately be evaluated under the diagnostic 
criteria for phlebitis or thrombophlebitis.  

The diagnostic codes relating to varicose veins, phlebitis, 
thrombophlebitis, and post phlebitic syndrome were amended, 
effective January 12, 1998, while the appeal for an increased 
rating was pending in this case.  Where a law or regulation 
changes after a claim has been filed before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
otherwise provided.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Here, the RO adjudicated the veteran's claim under both sets 
of criteria and provided the veteran with the new criteria in 
a supplemental statement of the case in September 2000.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

A 10 percent disability rating under the old criteria 
contemplated unilateral phlebitis or thrombophlebitis, with 
obliteration of deep return circulation, that resulted in 
persistent moderate swelling of the leg, not markedly 
increased on standing or walking.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).  The next higher, or 30 percent, 
evaluation was warranted for persistent swelling of the leg 
or thigh, increased on standing or walking 1 or 2 hours, 
readily relieved by recumbency, or moderate discoloration, 
pigmentation or cyanosis.  

Under the new criteria, a 10 percent evaluation is assigned 
when the disability is manifested by intermittent edema of 
the extremity, or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is warranted with evidence of persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  
When the disability is manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent evaluation is for application.  38 
C.F.R. § 4.104, Diagnostic Code 7121 (2000).  

Where, as here, entitlement to service connection has already 
been established and increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In the 
judgment of the Board, the absence of edema or cyanosis being 
shown on VA examinations for so many years precludes the 
assignment of a higher disability rating for any period at 
issue here.  As such, an increased rating under either the 
old or new criteria is not for assignment for the applicable 
time periods.  

While the criteria for varicose veins were liberalized 
effective January 12, 1998, the Board has determined that 
such liberalization has no practical effect in this case.  
The amended criteria for rating phlebitis, thrombophlebitis, 
or post phlebitis syndrome, effective January 12, 1998, is 
neither more nor less favorable to the veteran than the old 
criteria.  

The VA examinations have shown persistent complaints of pain 
not compatible with the objective findings on examination.  
Although the veteran reports that he never has relief of 
symptoms, it is again noteworthy that there has been no edema 
shown on VA examinations, let alone evidence of significant 
pigmentation, eczema or ulceration.  There is no evidence 
that he has ever had ulcers.  He has been advised to avoid 
leg trauma.  While examiners have conceded that he is not 
capable of all types of employment, the rating schedule has 
been designed to consider this.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resultant from such 
diseases or injuries in civil occupations.  Generally, the 
degree of disability specified is adequate to compensate for 
loss of working time from exacerbations or illnesses 
proportionate the several grades of disability.  38 C.F.R. 
§ 4.1.  Thus, the fact that he is limited to desk work is not 
a factor, per se, which can be considered in the assignment 
of disability ratings.  Similarly, although the veteran 
opines that the cause of his problem has not been determined 
it appears that the Leiden factor observations by examiners 
are plausible.  In any event, the fact that the cause of the 
disability is or is not known does not impact on the 
disability rating assigned.  Disability ratings are assigned 
pursuant to the rating schedule and there are no special 
provisions for individuals who are limited to specific types 
of employment.  The veteran not only works, but the most 
recent reports reflect that he has not missed work due to 
service-connected disability.  

Even when the veteran was hospitalized by the VA in December 
1995, which was the precipitating factor in this appeal, he 
denied any swelling or erythematous change over the left leg.  
He also denied fever, chills or sweating.  These symptoms, 
albeit with minimal findings on physical examination, are 
consistent with those reported in the clinical evidence 
through the years and have given rise to the 10 percent and 
now 20 percent ratings for the left leg disability.  Also, 
although the veteran has emphasized his gait disturbance, 
examiners carefully observing the veteran ambulate are 
virtually unanimous that he does not have gait disturbance.  
One examiner did describe a slight limp on the right, which 
is consistent with the higher rating assigned for that 
extremity.  It is apparent that the objective clinical 
findings do not support any basis for assigning a higher 
disability rating for left leg disability for any period at 
issue here regardless of the rating criteria applied.  

Further, in the absence of pertinent symptoms or pathology 
objectively demonstrated on clinical examination, there is no 
indication that the previously noted hematoma (a localized 
collection of blood) of the left calf is currently present or 
clinically significant for rating purposes.  The phlebitic 
rating criteria clearly encompass any calf pain experienced 
by the veteran.  

The Board has also considered that where there is a question 
as to which of two evaluations shall be applied the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  Here, the evidence is clear and higher rating 
have not more nearly approximated.  

In accordance with 38 C.F.R. §§ 4.1, and 4.2 (2000), the 
Board has reviewed all the evidence of record pertaining to 
the history of the disability at issue, and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Regarding the assignment of a higher disability rating, the 
objective evidence does not reflect entitlement to the 
benefit sought during any time period in question.  

The veteran clearly has consistently expressed pain symptoms, 
which he describes as being continuous and uninterrupted.  
However, in view of the preponderant negative pertinent 
clinical findings, it is the judgment of the Board that the 
evidence in the aggregate is most consistent with a 
conclusion that the service-connected left lower extremity 
disability has been properly rated by the RO during the time 
periods at issue.  It is apparent that the arguments that the 
pain is unremitting led to the assignment of the 20 percent 
disability rating from August 22, 2000, with consideration of 
the dictates of DeLuca.  

The primary rating factor for a disability rating in excess 
of that currently in effect is edema, which has not been 
shown on any of the veteran's examinations by the VA.  Even 
his own history provided when he was hospitalized in December 
1995 was negative for edema.  Only one physician has reported 
in recent years that the lower extremities were ever swollen.  
That occurred in 1994, and even then the lower extremities 
showed only, at most, mild lower extremity swelling which was 
even less on the left than on the right.  

The Board has considered whether the veteran's disability 
picture is so exceptional or unusual as to warrant a referral 
for evaluation on an extraschedular basis.  The veteran has 
not been hospitalized for his disability since late 1995, and 
he is currently working.  No other manifestation which can be 
considered unusual has been described.  As such, the evidence 
does not reflect an unusual disability picture requiring 
referral for extraschedular consideration.  38 C.F.R. § 
3.321(b)(1) (2000).  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the Board concludes that the preponderance of the evidence 
is against a rating in excess of that assigned, the veteran's 
claim for increased compensation beyond the evaluations 
extant does not warrant the application of the reasonable 
doubt doctrine in his favor.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for deep vein thrombosis of the left leg, prior to August 22, 
2000, is denied.  

Entitlement to a disability rating in excess of 20 percent 
for deep vein thrombosis, left leg, since August 22, 2000, is 
denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







